Fine, J.
(dissenting). While I agree with much of what is stated in the majority opinion, I would reach a different result. The requirements of the statute are certainly clearly stated in mandatory terms, and there was not in this case absolute compliance with those requirements. The nomination of candidates for office, however, is an integral part of *119the election process, and laws governing elections are construed generally in light of their purpose to prevent fraud, not to frustrate the expression by voters of their preferences. See Swift v. Registrars of Voters of Quincy, 281 Mass. 271, 277 (1932). Citing numerous cases, the majority recognizes that “exceedingly technical arguments should not block access to the ballot.” See also Colten v. Haverhill, 409 Mass. 55, 60-62 (1991).
Nelson Merced, the incumbent Democratic representative in his district, submitted nomination papers containing 179 signatures. The parties agree that six of the 179 signatures are invalid, and two others are in question. Twenty-seven signatures are involved in this appeal. If at least six of those 27 signatures are valid, Merced has produced the required number of signatures (150) to entitle him to have his name appear on the ballot. Because, in my view, no valid legislative purpose would be served by striking at least six of the twenty-seven challenged signatures, I dissent from the majority opinion.
The 179 signatures were presented to the registrars on fifteen nomination papers. Only one nomination paper, which did not state Merced’s party designation, failed to conform to the statutory requirements. In all other respects the twenty-seven signatures included on that paper would have been valid as they represented registered voters within the district who were either listed as Democrats or independents.
The violation was relatively minimal and clearly inadvertent, not intentional. To the extent that one of the statutory purposes in having the candidate identify his party affiliation is to enable the registrars to check the signatures to determine whether they are either registered in the same party as the candidate or are registered as independents, that purpose was satisfied here as Merced’s party affiliation was listed on the other fourteen nomination papers. The more important statutory purpose, undoubtedly, was to prevent fraud and to assure that the voters signing the nomination papers were not misled as to which party’s primary the candidate was seeking to enter. At least with respect to independent voters signing *120the candidate’s nomination papers, I agree with the majority that, absent indication of the candidate’s party designation, there is a potential for misleading them as to which party’s primary is involved. Because the language of the statute is so clear, a challenger of those signatures certainly should not have to carry the burden of showing that any independent voter who signed the nomination paper was actually misled. It is hard to see, however, how registered Democrats who signed the papers could have been misled by the absence of Merced’s party affiliation on the nomination papers. Their signatures would have been valid only if Merced was seeking to enter the Democratic primary. If he had been seeking to enter the Republican primary, their signatures could have been successfully challenged.
The record indicates that more than half of the twenty-seven names on the challenged petition were of registered Democrats. As their number is well in excess of the six needed to bring Merced to the required number of signatures, and as no statutory purpose would be served by striking their names from the nomination papers, I conclude that the State Ballot Law Commission was not prohibited from placing Merced’s name on the ballot.